Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
3. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
4. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
5. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
6. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
i. “a laser oscillation unit for oscillating a laser” first mentioned in Claim 1
ii. “a beam width adjustment unit for adjusting a beam width of a laser” first mentioned in Claim 1
iii. “a concentration unit for concentrating the laser” first mentioned in Claim 1.
iv. “a beam profile conversion unit for converting the laser” first mentioned in Claim 5.
8. Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
9. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12. Claims 1-11 and 17-21 are rejected under 35 U.S.C. 102 as being anticipated by Iwata et al (EP 2574318, hereinafter Iwata).
13. Regarding Claim 1, Iwata teaches a medical laser apparatus (abstract), comprising: a laser oscillation unit for oscillating a laser (Col. 16 Lines 41-42, “A laser source that emits a YAG laser may be used); a beam width adjustment unit for adjusting a beam width of the laser oscillated from the laser oscillation unit (Zoom Units 84-86, Col. 7, Lines 41-45, “The expander 21 includes zoom units 84 to 86. The zoom unit 84 moves the concave lens 81 along an optical axis L. The zoom unit 85 moves the convex lens 82 along the optical axis L. The zoom unit 86 moves the zoom units 84 and 85 and the lenses 81 and 82 along the optical axis L”); and a concentration unit for concentrating the laser whose beam width has been expanded by the beam width adjustment unit (Second Lens Group LE2).

14. Regarding Claim 2, Iwata teaches the medical laser apparatus of Claim 1, as shown above, wherein the beam width adjustment unit is movable between the laser oscillation unit and the concentration unit along an optical path of the laser oscillated from the laser oscillation unit (Col 7, Lines 37-47, “The expander 21 includes three lenses arranged from upper stream to downstream. The lens groups are a concave lens 81, which diffuse a beam, a convex lens 82, which condenses the beam, and a convex lens 83, which also condenses the beam. The expander 21 includes zoom units 84 to 86. The zoom unit 84 moves the concave lens 81 along an optical axis L. The zoom unit 85 moves the convex lens 82 along the optical axis L. The zoom unit 86 moves the zoom units 84 and 85 and the lenses 81 and 82 along the optical axis L”).



16. Regarding Claim 4, Iwata teaches the medical laser apparatus of Claim 1, as shown above, wherein the beam width adjustment unit includes a concave lens (Col 7, Lines 37-41, “The expander 21 includes three lenses arranged from upper stream to downstream. The lens groups are a concave lens 81, which diffuse a beam, a convex lens 82, which condenses the beam, and a convex lens 83, which also condenses the beam”).

17. Regarding Claim 5, Iwata teaches the medical laser apparatus of Claim 1, as shown above, wherein the laser oscillation unit includes: a laser source for oscillating a laser of first beam profile (Col. 16 Lines 41-42, “A laser source that emits a YAG laser may be used); and a beam profile conversion unit for converting the laser of first beam profile oscillated from the laser source into a laser of second beam profile and transmitting the converted laser (Col. 7, line 37-39, “The expander 21 includes three lenses arranged from upper stream to downstream. The lens groups are a concave lens 81, which diffuse a beam”).

18. Regarding Claim 6, Iwata teaches the medical laser apparatus of Claim 5, as shown above, wherein the beam profile conversion unit produces the laser of second beam profile to have a more uniform luminous intensity distribution than the laser of first beam profile (Col. 7, line 37-39, “The 

19. Regarding Claim 7, Iwata teaches a medical laser apparatus (abstract), comprising: a laser source for oscillating a laser of first beam profile (Col. 16 Lines 41-42, “A laser source that emits a YAG laser may be used); a beam profile conversion unit for converting the laser of first beam profile oscillated from the laser source into a laser of second beam profile and transmitting the converted laser (Col. 7, line 37-39, “The expander 21 includes three lenses arranged from upper stream to downstream. The lens groups are a concave lens 81, which diffuse a beam”); and a concentration unit for concentrating the laser of second beam profile (Second Lens Group LE2). 

20. Regarding Claim 8, Iwata teaches the medical laser apparatus of Claim 7, as shown above, wherein the beam profile conversion unit produces the laser of second beam profile to have a more uniform luminous intensity distribution than the laser of first beam profile (Col. 7, line 37-39, “The expander 21 includes three lenses arranged from upper stream to downstream. The lens groups are a concave lens 81, which diffuse a beam”).

21. Regarding Claim 9, Iwata teaches the medical laser apparatus of Claim 7, as shown above, further comprising a beam width adjustment unit provided between the beam profile conversion unit and the concentration unit to adjust a beam width of the laser of second beam profile having passed through the beam profile conversion unit (Zoom Units 84-86, Col. 7, Lines 41-45, “The expander 21 includes zoom units 84 to 86. The zoom unit 84 moves the concave lens 81 along an optical axis L. The zoom unit 85 moves the convex lens 82 along the optical axis L. The zoom unit 86 moves the zoom units 84 and 85 and the lenses 81 and 82 along the optical axis L”).

22. Regarding Claim 10, Iwata teaches the medical laser apparatus of Claim 9, as shown above, wherein the beam width adjustment unit is movable between the beam profile conversion unit and the concentration unit along an optical path of the laser of second beam profile (Zoom Units 84-86, Col. 7, Lines 41-45, “The expander 21 includes zoom units 84 to 86. The zoom unit 84 moves the concave lens 81 along an optical axis L. The zoom unit 85 moves the convex lens 82 along the optical axis L. The zoom unit 86 moves the zoom units 84 and 85 and the lenses 81 and 82 along the optical axis L”).

23. Regarding Claim 11, Iwata teaches the medical laser apparatus of Claim 10, as shown above, wherein as the beam width adjustment unit moves to be closer to the concentration unit, the laser of second beam profile emitted after passing through the concentration unit has a larger beam width, and as the beam width adjustment unit moves to be farther away from the concentration unit, the laser of second beam profile emitted after passing through the concentration unit has a smaller beam width (Figs. 3a and 3b).

24. Regarding Claim 17, Iwata teaches a medical handpiece connected to a main body (Applicator 25, Col. 4, Lines 10-11, “ The applicator 25 is brought in contact with the patient’s eye E” and Col. 2, Lines 53-57, “ The irradiation optical system 20 includes a beam expander unit 21 (hereinafter referred to as simply expander), an optical scanner (scanning means) 22, a beam combiner 23, an objective lens 24, and an applicator 25”) to receive a laser oscillated from the main body (Col. 16 Lines 41-42, “A laser source that emits a YAG laser may be used) and irradiating a subject with the laser for a procedure (abstract), comprising: a beam profile conversion unit for converting a laser of first beam profile oscillated from the main body into a laser of second beam profile and transmitting the converted laser (Col. 7, line 37-39, “The expander 21 includes three lenses arranged from upper stream to 

25. Regarding Claim 18, Iwata teaches the medical handpiece of Claim 17, as shown above, wherein the beam profile conversion unit produces the laser of second beam profile to have a more uniform luminous intensity distribution than the laser of first beam profile (Col. 7, line 37-39, “The expander 21 includes three lenses arranged from upper stream to downstream. The lens groups are a concave lens 81, which diffuse a beam”).

26. Regarding Claim 19, Iwata teaches the medical handpiece of Claim 17, as shown above, further comprising a beam width adjustment unit provided between the beam profile conversion unit and the concentration unit to adjust a beam width of the laser of second beam profile having passed through the beam profile conversion unit (Zoom Units 84-86, Col. 7, Lines 41-45, “The expander 21 includes zoom units 84 to 86. The zoom unit 84 moves the concave lens 81 along an optical axis L. The zoom unit 85 moves the convex lens 82 along the optical axis L. The zoom unit 86 moves the zoom units 84 and 85 and the lenses 81 and 82 along the optical axis L”).

27. Regarding Claim 20, Iwata teaches the medical handpiece of Claim 19, as shown above, wherein the beam width adjustment unit is movable between the beam profile conversion unit and the concentration unit along an optical path of the laser of second beam profile (Zoom Units 84-86, Col. 7, Lines 41-45, “The expander 21 includes zoom units 84 to 86. The zoom unit 84 moves the concave lens 81 along an optical axis L. The zoom unit 85 moves the convex lens 82 along the optical axis L. The zoom unit 86 moves the zoom units 84 and 85 and the lenses 81 and 82 along the optical axis L”).



Conclusion
	29. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	31. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski, can be reached at (571)-272-7230. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	32. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a 

/Jessica L Mullins/
Examiner, Art Unit 3792


/NADIA A MAHMOOD/               Primary Examiner, Art Unit 3792